UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014. or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:001-35735 Assured Pharmacy, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0233878 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5600 Tennyson Parkway, Suite 390, Plano, TX 75024 (Address of principal executive offices) (Zip Code) (972) 473-4033 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at August 11, 2014 Common Stock, $0.001 par value Table of Contents Form 10-Q Assured Pharmacy, Inc. June 30, 2014 Table of Contents Page(s) Part I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 - 26 Condensed Consolidated Balance Sheets – June 30, 2014 (Unaudited) and December 31, 2013 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2014 and 2013 (Unaudited) 4 Condensed ConsolidatedStatement of Stockholders’ Deficit for the Six Months Ended June 30, 2014 and 2013 (Unaudited) 5 Condensed Consolidated Statementsof Cash Flow for the Six Months Ended June 30, 2014 (Unaudited) 6 Notes to the Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 - 38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 Part II. OTHER INFORMATION 39 Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults upon Senior Securities 40 Item 4. Mine Safety Disclosures 40 Item 5. Other Information 40 Item 6. Exhibits 40 SIGNATURES 41 EXHIBITS 42 CERTIFICATIONS 42 - 2 - Table of Contents Part I – Financial Information Item 1 - Financial Statements. ASSURED PHARMACY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Accounts receivable, net Inventories Prepaid and other current assets Assets of discontinued operations, net Total current assets Property and equipment, net Assets of discontinued operations, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Liabilities of discontinued operations Unsecured convertible debentures, net of discount Notes payable to related parties - Notes payable Total current liabilities Notes payable, net of current portion Notes payable to related parties, net of current portion Unsecured convertible debentures, net of current portion and discount Unsecured convertible debentures-related party, net of current portion and discount - - Derivative liability Warrant liability TOTAL LIABILITIES Commitments and Contingencies (see Note 8) Series D redeemable convertible preferred stock; par value $0.001 per share; 15,000 shares authorized, 1,926 and 1,070 issued and outstanding, respectively Assured Pharmacy, Inc.'s Stockholders' Deficit Preferred stock; par value $0.001 per share; 5,000,000 shares authorized, 2,830 shares designated to Series A convertible, 7,745 shares designated to Series B convertible, 813 shares designated to Series C convertible Series A convertible preferred stock; par value $0.001 per share; 2,830 shares authorized, 1,466 and 1,466 issued and outstanding, respectively 1 1 Series C convertible preferred stock; par value $0.001 per share; 813 shares authorized, 813 and 813 issued and and outstanding, respectively 1 1 Series B convertible preferred stock; par value $0.001 per share; 7,745 shares authorized, 5,124 and 5,124 issued andoutstanding, respectively 5 5 Common stock; par value $0.001 per share; 35,000,000 shares authorized, 11,503,294 and 10,255,693 issued and outstanding, respectively Additional paid-in capital, net Accumulated deficit ) ) Stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to these condensed consolidated financial statements. - 3 - Table of Contents ASSURED PHARMACY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three months ended June 30, Six months ended June 30, Sales $ Cost of sales Gross profit Operating expenses Salaries and related expenses Selling, general and administrative Total operating expenses Loss from continuing operations ) Other expenses Interest expense, net Gain on extinguishment of debt - - ) - Gain on change in fair value of forward contract liability - - Gain on change in fair value of derivative ) - ) - Gain on change in fair value of warrant liability ) Total other (income) expense ) ) Loss from continuing operations before income tax ) Income tax expense Loss from continuing operations, net of tax ) Discontinued operations: Loss from operations of discontinued pharmacies, net of tax benefit ) Net loss $ ) $ ) $ ) $ ) Milestone adjustment on preferred stock - - ) - Net loss applicable to common stock $ ) $ ) $ ) $ ) Basic and diluted loss per common share Net loss to common stockholders from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations, net of tax expense (benefit) $
